
	
		I
		112th CONGRESS
		2d Session
		H. R. 6548
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Shuler (for
			 himself and Mrs. Davis of California)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide coverage under the Medicare program for diabetes prevention
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Diabetes Prevention Act of
			 2012.
		2.Medicare coverage
			 for diabetes prevention servicesTitle XVIII of the Social Security Act is
			 amended by adding at the end the following new section:
			
				1899B.Diabetes
				prevention program
					(a)Payments for
				diabetes prevention services
						(1)In
				generalBeginning not later than January 1, 2013, the Secretary
				shall make payments to qualified third-party intermediaries for diabetes
				prevention services furnished to prediabetic Medicare beneficiaries by eligible
				entities in local communities that are networked and managed by such
				third-party intermediaries, for the purpose of preventing such beneficiaries
				from developing diabetes.
						(2)SourceThe
				payments under
				paragraph (1) shall be made from the
				Federal Supplementary Medical Insurance Trust Fund.
						(3)Special
				consideration for the dual eligible individualsIn implementing
				this section, the Secretary of Health and Human Services shall give special
				consideration to the needs of dual eligible individuals (as such term is
				defined in section 1915(h)(2)(B)).
						(b)Diabetes
				prevention services and prediabetic Medicare beneficiary definedFor purposes of this section:
						(1)Diabetes
				prevention servicesThe term diabetes prevention
				services means services that—
							(A)are furnished to
				prediabetic Medicare beneficiaries by an eligible entity; and
							(B)are components of
				a diabetes prevention program that meets the requirements, goals, and
				objectives of the National Diabetes Program of the Centers for Disease Control
				and Prevention (including use of the curriculum of such program).
							(2)Prediabetic
				Medicare beneficiaryThe term prediabetic Medicare
				beneficiary means an individual who is entitled to benefits under part
				A, or enrolled for benefits under part B and who meets criteria that the
				Secretary may establish, in consultation with the Director of
				the Centers for Disease Control and Prevention. Such criteria shall be similar
				to the criteria for participation in the National Diabetes Program of the
				Centers for Disease Control and Prevention.
						(c)Eligible
				entitiesFor purposes of this
				section:
						(1)In
				generalThe term
				eligible entity means an entity (such as a provider of services,
				physician, or other health care practitioner, a trained lifestyle coach,
				community-based organization, or a health insurance or services company) that
				the Secretary determines—
							(A)can appropriately
				furnish diabetes prevention services through a diabetes prevention program that
				satisfies the requirements of
				subsection (b)(1)(B);
							(B)(i)has entered into a
				contract with a qualified third-party intermediary that meets the requirements
				of
				subsection (e); or
								(ii)is a third-party intermediary and
				meets the requirements of
				subsection (d)(1)(A)(ii);
				and
								(C)is recognized by the Centers for Disease
				Control and Prevention under the Diabetes Prevention Recognition Program and
				such recognition has not expired.
							(2)Trained
				lifestyle coachThe term
				trained lifestyle coach means an individual who has received
				adequate training, as determined by the Secretary, in the curriculum of the
				National Diabetes Program of the Centers for Disease Control and Prevention to
				provide diabetes prevention services.
						(d)Qualified
				third-Party intermediary
						(1)In
				generalFor purposes of this
				section, the term qualified third-party intermediary means a
				third-party intermediary that has entered into a contract with the Secretary to
				conduct the following activities:
							(A)Managed network
				of eligible entitiesThe third-party intermediary—
								(i)has entered into a
				contract that meets the requirements of
				subsection (e) with one or more eligible
				entities; or
								(ii)is an eligible
				entity.
								(B)Tracking,
				processing, and engagementThe third-party intermediary shall—
								(i)if
				such intermediary has not entered into a contract described in
				subparagraph (A)(i), furnish
				diabetes prevention services;
								(ii)track, using adequate information
				technology systems, the outcomes (including class attendance and weight loss)
				of the diabetes prevention services furnished to prediabetic Medicare
				beneficiaries by such intermediary or by any eligible entity with a contract
				with the intermediary under
				subparagraph (A)(i);
								(iii)implement business processes to manage
				workflow (such as eligibility, reporting, claims billing, class scheduling, and
				enrollment) related to the provision of diabetes prevention services to
				prediabetic Medicare beneficiaries by the intermediary or eligible entities
				with contracts with the intermediary under
				subparagraph (A)(i);
								(iv)perform various forms of engagement with,
				and outreach to, prediabetic Medicare beneficiaries, including individuals
				receiving diabetes prevention services from eligible entities with contracts
				with the intermediary under
				subparagraph (A)(i);
								(v)comply with all
				program integrity requirements established by the Secretary; and
								(vi)perform such
				other functions as required by the Secretary through the contract under this
				paragraph.
								(C)Claims
				billingThe third-party intermediary will promptly and accurately
				submit billing information to the Secretary for diabetes prevention services
				furnished to a prediabetic Medicare beneficiary by an eligible entity with
				which the third-party intermediary has a contract under
				subparagraph (A)(i).
							(D)Outreach to
				health care providersThe
				third-party intermediary provides outreach and education for health care
				providers (as such term is defined in section 1855(d)(5)) about the
				availability of diabetes prevention services and the benefits of patient
				participation in such services.
							(E)Reporting on
				services providedThe
				third-party intermediary shall report to the Secretary the following
				information:
								(i)Information on the participation of
				prediabetic Medicare beneficiaries in the diabetes prevention services
				furnished—
									(I)by each eligible
				entity with which such intermediary has a contract under
				subparagraph (A)(i); and
									(II)the third-party
				beneficiary, if the third-party intermediary is an eligible entity.
									(ii)Information on
				the impact of such participation on such beneficiaries (including weight
				loss).
								(iii)Any information
				required by the Secretary for purposes of ensuring that the third-party
				intermediary is conducting the oversight required under
				subsection
				(e)(5).
								(F)Organizational
				structureThe third-party intermediary meets such requirements
				for organizational structure as the Secretary may specify, to ensure that such
				third-party intermediary can meet the requirements of this Act.
							(2)Types of
				third-Party intermediariesThe term third-party
				intermediary may include—
							(A)an accountable
				care organization under section 1899;
							(B)a technology company;
							(C)a provider of
				services (as such term is defined in section 1861(u));
							(D)a health insurance or services company
				(including population health or disease management companies);
							(E)a community-based
				organization or a network of community-based organizations;
							(F)a faith-based
				organization; or
							(G)any other
				organization that the Secretary determines is capable of managing a network of
				eligible entities and meeting the requirements for a qualified third-party
				intermediary under paragraph (1).
							(3)OversightThe Secretary shall monitor the third-party
				intermediaries to prevent fraud and abuse in the provision of diabetes
				prevention services to prediabetic Medicare beneficiaries.
						(e)Contracts
				between eligible entities and third-Party intermediariesA
				contract between an eligible entity and a third-party intermediary meets the
				requirements of this subsection if the contract provides for the
				following:
						(1)Payment for
				servicesThe third-party intermediary shall provide payment to
				the eligible entity for diabetes prevention services furnished to prediabetic
				Medicare beneficiaries by such entity.
						(2)Eligibility and
				enrollmentThe third-party intermediary shall conduct the
				following activities (unless the contract specifically assigns any of these
				activities to the eligible entity):
							(A)Determine whether
				individuals are prediabetic Medicare beneficiaries who are eligible to receive
				diabetes prevention services pursuant to this section.
							(B)Scheduling and
				enrollment for diabetes prevention services furnished by the eligible
				entity.
							(C)Develop and manage
				a process to assist health care providers (as such term is defined in section
				1855(d)(5)) in referring prediabetic Medicare beneficiaries to eligible
				entities for diabetes prevention services.
							(3)Outreach and
				customer service for beneficiariesThe third-party intermediary shall—
							(A)use a variety of
				methods to identify individuals who are likely to be prediabetic Medicare
				beneficiaries and inform such beneficiaries of diabetes prevention services
				offered by the eligible entity (and other eligible entities with which such
				third-party intermediary has a contract under this subsection); and
							(B)provide customer
				service and support for prediabetic Medicare beneficiaries who are seeking or
				receiving diabetes prevention services furnished by the eligible entity.
							(4)PerformanceThe
				third-party intermediary shall monitor the performance of the eligible entity
				with respect to diabetes prevention services furnished to prediabetic Medicare
				beneficiaries by such entity and ensure that such performance is consistent
				with the requirements of this section.
						(5)OversightThe
				third-party intermediary shall monitor the eligible entity to prevent fraud and
				abuse in the provision of diabetes prevention services to prediabetic Medicare
				beneficiaries.
						(6)Audits
							(A)In
				generalThe third-party intermediary may conduct audits of the
				eligible entity to ensure—
								(i)that such entity—
									(I)is providing
				diabetes prevention services that meet the requirements, goals, and objectives
				of the National Diabetes Program of the Centers for Disease Control and
				Prevention; and
									(II)is complying with
				the requirements of
				subsection (g) (related to
				privacy);
									(ii)that individuals receiving diabetes
				prevention services for which payment is made pursuant to a contract under this
				section to the eligible entity are prediabetic Medicare beneficiaries;
				and
								(iii)that the claims
				for payment submitted by the eligible entity to the third-party intermediary
				are accurate and comply with the requirements of the contract under this
				subsection.
								(B)AccessThe
				eligible entity shall provide the third-party intermediary with access to
				information necessary to complete the audits under
				subparagraph (A).
							(f)Payments for
				diabetes prevention program services
						(1)In
				generalUnder the contract under
				subsection (d)(1) the Secretary shall
				agree to make payments to the third-party intermediary for diabetes prevention
				services furnished to prediabetic Medicare beneficiaries by eligible entities
				with contracts with such third-party intermediary (or in the case of a
				third-party intermediary that is an eligible entity, diabetes prevention
				services furnished to such beneficiaries by such third-party
				intermediary).
						(2)Amount of
				payment for 2013With respect to diabetes prevention program
				services furnished to a prediabetic Medicare beneficiary, the amount of payment
				made under
				paragraph (1) for 2013 is the sum of
				any of the following amounts that are applicable to such beneficiary:
							(A)$100 for the enrollment of such individual
				in a diabetes prevention program that meets the requirements, goals, and
				objectives of the National Diabetes Program of the Centers for Disease Control
				and Prevention (including use of the curriculum of such program) and is
				provided by an eligible entity with which the third-party intermediary has a
				contract under
				subsection (e) or by the third-party
				intermediary directly, if the third-party intermediary is an eligible
				entity.
							(B)$150 for any such
				individual who attends at least 4 class sessions, as specified in such
				curriculum.
							(C)$200 for any such individual who attends at
				least 9 class sessions (including the 4 class sessions described in
				subparagraph (B)), as specified in
				such curriculum.
							(D)$120 for any such individual who—
								(i)attends all of the
				sessions described in subparagraphs (B) and (C); and
								(ii)loses at least 5
				percent of the individual’s total body weight during the time period that
				begins on the date of the first such session attended by such individual, and
				ends 60 days after the completion of the last such session attended by such
				individual.
								(E)An additional $40 for any individual who
				meets the requirements of
				subparagraph (D)(i) and who
				loses at least 9 percent of total body weight during the time period described
				in
				subparagraph (D)(ii).
							(3)Payment amounts
				for 2014 and subsequent yearsFor 2014 and subsequent years, with
				respect to diabetes prevention program services furnished to a prediabetic
				Medicare beneficiary, the amount of payment under this subsection shall be the
				amount payable under this subsection in the previous year, increased by an
				appropriate amount, as determined by the Secretary, to account for inflation.
				The amount of such increase shall not be less than the percentage change in the
				Consumer Price Index for all urban consumers (U.S. city average) for such year.
						(g)Privacy and
				security requirementsEach
				eligible entity and third-party intermediary shall, to the extent such entity
				or intermediary handles individually identifiable health information related to
				furnishing diabetes prevention services under this section, be treated as a
				covered entity for purposes of the application of the provisions of (and
				regulations promulgated under) part C of title XI, section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note),
				and subtitle D of title XIII of the American Recovery and Reinvestment Act of
				2009.
					(h)No cost
				SharingNo premium, deductible, coinsurance, or other
				cost-sharing requirement shall apply to any diabetes prevention service
				furnished to a prediabetic Medicare beneficiary under this section.
					(i)Evaluation and
				report to Congress
						(1)EvaluationThe Secretary shall conduct an evaluation
				on the coverage of diabetes prevention services under this title. Such
				evaluation shall include the analysis of—
							(A)the impact of the
				provision of such coverage on Medicare beneficiaries, including the impact on
				various populations, such as individuals who are dual eligible individuals (as
				such term is defined in section 1915(h)(2)(B)), and the impact of the provision
				of such coverage on health disparities;
							(B)the rate at which physicians refer
				prediabetic Medicare beneficiaries to eligible entities and third-party
				intermediaries providing such diabetes prevention services;
							(C)the rate at which
				Medicare beneficiaries access such services and the awareness of Medicare
				beneficiaries of coverage for such services under this title;
							(D)the health
				outcomes resulting from the participation of prediabetic Medicare beneficiaries
				in diabetes prevention services under this title;
							(E)recommendations
				for important program integrity protections related to the payment for diabetes
				prevention services under this title; and
							(F)other topics
				determined appropriate by the Secretary.
							(2)ReportNot
				later than January 1, 2018, the Secretary shall submit to Congress a report
				that contains—
							(A)the results of the
				evaluation conducted under
				paragraph (1); and
							(B)recommendations
				for any legislative or administration actions that the Secretary determines
				appropriate.
							.
		
